Citation Nr: 0725183	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for chronic low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to June 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which, in part, denied service 
connection for a bilateral hip disorder, a right knee 
disorder and chronic low back pain.

The issue of entitlement to service connection for chronic 
low back pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current bilateral hip 
disorder.

2.  The veteran does not have a current right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2003, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the March 2003 VCAA 
letter contained a notation that the veteran should provide 
VA with copies of any private treatment records that he has 
in his possession.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the March 2003 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  The veteran is, therefore, not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in March 
2003 and October 2003.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement to service connection for a bilateral hip 
disorder.

Factual Background

In July 1993 the veteran stated that he had pain in both 
sides of his left knee that radiated to his left hip.

In January 1994 the veteran underwent a physical therapy 
consultation.  He stated that he had low back pain that 
radiated to his right lateral hip.

In February 1994 the veteran presented with complaints that 
his hips locked up sometimes when he sat.  

In July 1995 the veteran presented with complaints of hip and 
lower back pain.  

In March 2003 the veteran underwent a VA examination.  The 
examiner noted that the veteran had no trauma but had low 
back pain since 1993.  The examiner also noted that during 
the veteran's military service, he was diagnosed with chronic 
low back pain and hip pain.  The veteran's neurological 
examination was normal.  The diagnosis was low back pain and 
chronic hip pain.

In October 2003 the veteran underwent another VA examination.  
The veteran had full range of hip motion, and the right hip 
showed no swelling or tenderness.  The examiner concluded 
that the veteran's hip was within normal limits.

Analysis

The veteran was treated on multiple occasions in service for 
hip pain.  The element of an in-service injury is therefore 
satisfied. 

However, in this case, there is no competent evidence of a 
current hip disability.  

To constitute a current disability, there must be evidence of 
the claimed disorder at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in February 2003, and there 
was no evidence of a hip disability at that time, nor has 
there been evidence of a hip disability since that time.  
Specifically, the October 2003 examiner noted that the 
veteran's hips were within normal limits.

The Board notes that the March 2003 VA examiner concluded 
that the veteran had chronic hip pain.  However, pain cannot 
be compensable in the absence of an in-service disease or 
injury to which the pain can be connected by medical 
evidence.  Such a "pain alone" claim must fail when there is 
no sufficient showing that pain derives from an in- service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
(Fed. Cir. 2001).  The March 2003 VA examiner concluded that 
there were no objective findings for the veteran's left hip.

The Board notes the veteran's contentions that he has a hip 
disability that is related to his service.  However, he is a 
lay person and not competent to report a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Entitlement to service connection for a right knee 
disorder.

Factual Background

In November 1994 the veteran presented with complaints of 
both of his knees always hurting.  The knees especially hurt 
during cold days and when he walked up stairs.  The veteran 
underwent x-rays of his bilateral knees, which demonstrated 
no significant bone, joint or soft tissue abnormalities.

The veteran's April 1996 separation examination noted right 
knee pain.

An x-ray of the veteran's right knee in March 2003 showed no 
fracture, dislocation, arthritis or other abnormality.

In March 2003 the veteran underwent a VA examination.  The 
veteran had range of motion of the right knee from zero to 
140 degrees, with no other symptoms for the right knee (e.g., 
pain on motion, instability) noted.  See 38 C.F.R. § 4.71a, 
Plate II (normal range of motion of the knee is from 
extension of zero degrees to flexion of 140 degrees).  
Tenderness was noted only in the left knee.  X-rays of the 
right knee was normal.  The diagnosis was a service-connected 
left knee sprain and residual patellofemoral pain of the left 
knee, with no diagnosis for the right knee.  (The Board notes 
that service connection has separately been granted for a 
left knee disorder.)

The veteran again underwent a VA examination in October 2003.  
The examiner stated that the veteran had full range of motion 
in his right knee and the Lachman and McMurray tests were 
negative.  The examiner also noted that the veteran's x-rays 
in March 2003 were negative bilaterally.  The diagnosis again 
was a service connected left knee sprain and residual 
patellofemoral pain of the left knee.  Again, no diagnosis 
was provided for the right knee.

In his April 2004 notice of disagreement, the veteran stated 
that both of his knees were damaged as a result of running 
while on active duty.

In a June 2005 letter, Dr. Ezriel Kornel stated that the 
veteran injured himself in a December 2004 accident which 
resulted in pain and numbness in his right leg.  Dr. Kornel 
concluded that the veteran's right leg symptoms seemed to be 
diminishing and he seemed to be having a mild right L5 
radiculopathy.  Dr. Kornel made no mention of the veteran's 
right knee.

Analysis

The veteran was treated on multiple occasions in service for 
right knee complaints.  The element of an in-service injury 
is therefore satisfied. 

However, in this case, there is no competent evidence of a 
current right knee disability.  

To constitute a current disability, there must be evidence of 
the claimed disorder at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
supra.  The veteran claimed entitlement to service connection 
in February 2003, and there was no evidence of a right knee 
disability at that time, nor has there been evidence of a 
right knee disability since that time.  The evidence 
available documents that during service the veteran was 
diagnosed with right knee pain.  Again, pain cannot be 
compensable in the absence of an in-service disease or injury 
to which the pain can be connected by medical evidence.  Such 
a "pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in- service disease or 
injury.  Sanchez-Benitez v. Principi, supra.  The March 2003 
VA examiner concluded that the right knee was normal, with 
full range of motion and no other symptoms.

The Board notes the veteran's contentions that he has a right 
knee disability that is related to his service.  However, he 
is a lay person and not competent to report a medical 
diagnosis.  Grottveit v. Brown, supra.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.




ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In the present case, the veteran was treated on many 
occasions during active duty for low back pain.

In March 2003, a VA examiner noted the history of chronic 
back pain but reported that the examination was within normal 
limits.  There was no specific finding as to whether there 
was a current disability, as the examiner concluded that the 
veteran had chronic back pain.

However, competent evidence of a current disability, as 
opposed to mere pain, is provided by a February 2005 MRI, 
which demonstrated evidence of degenerative disc disease at 
L4-L45 and L5-S1.  The diagnosis was central and paracentral 
disc herniation at L5 with fragment extending into the 
proximal left neural foramen and having mass effect on the 
exiting L4 nerve root.  There was also a central and left 
paracentral disc protrusion annular tear at the L5-S1 level. 

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current low back disorder and 
service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his claimed low 
back disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, including 
the February 2005 MRI, and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
pertaining to the veteran's low back 
disorder.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that this current 
disorder is etiologically related to the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


